
	

115 S3640 IS: Stop Welfare for Any Large Monopoly Amassing Revenue from Taxpayers Act of 2018
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3640
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To prohibit certain large business entities from purchasing the securities of those entities on
			 national securities exchanges, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Stop Welfare for Any Large Monopoly Amassing Revenue from Taxpayers Act of 2018.
		2.Prohibition
 (a)In generalA large employer that commits a violation described in subsection (b) may not purchase a security of the large employer on a national securities exchange during the fiscal year in which the large employer commits that violation.
 (b)Violations describedA violation described in this subsection is, with respect to a large employer, any of the following:
 (1)The large employer pays an employee of the large employer wages, as such term is defined for purposes of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) except excluding any amount of cash tips received in the course of employment by an employee, at a rate that is less than $15 per hour.
 (2)The large employer interferes with, restrains, or denies the exercise of, or the attempt to exercise, any right provided under subsection (c).
 (3)The compensation ratio with respect to the large employer is in an amount that is more than 150. (c)Earned paid sick time (1)Earning of paid sick time A large employer—
 (A)shall provide each employee employed by the large employer not less than 1 hour of earned paid sick time for every 30 hours worked; and
 (B)shall not be required to permit an employee to earn, under this subsection, more than 56 hours of paid sick time in a year, unless the large employer chooses to set a higher limit.
					(2)Exempt employees
 (A)In generalExcept as provided in paragraph (3), for purposes of this subsection, an employee who is exempt from overtime requirements under section 13(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(1)) shall be assumed to work 40 hours in each workweek.
 (B)Shorter normal workweekIf the normal workweek of an employee described in subparagraph (A) is less than 40 hours, the employee shall earn paid sick time based upon that normal workweek.
					(3)Dates for beginning to earn paid sick time and use
 (A)In generalAn employee shall begin to earn paid sick time under this subsection at the commencement of the employment of the employee.
 (B)UseAn employee— (i)shall be entitled to use paid sick time that the employee has earned beginning on the 60th calendar day following commencement of the employment of the employee; and
 (ii)after the 60th calendar day described in clause (i), may use the paid sick time of the employee as the time is earned.
 (C)Discretion of employerA large employer may, at the discretion of the large employer—
 (i)loan paid sick time to an employee for use by such employee in advance of the employee earning such sick time as provided in this subsection; and
 (ii)permit the use of paid sick time by an employee before the 60th day of employment of the employee.
						(4)Carryover
 (A)In generalExcept as provided in subparagraph (B), paid sick time earned under this subsection shall carry over from one year to the next.
 (B)ConstructionThis subsection shall not be construed to require a large employer to permit an employee to earn more than 56 hours of earned paid sick time at a given time.
 (5)Large employers with existing policiesAny large employer with a paid leave policy that makes available an amount of paid leave that is sufficient to meet the requirements of this subsection and that may be used for the same purposes and under the same conditions as the purposes and conditions described in section 3(13) shall not be required to permit an employee to earn additional paid sick time under this subsection.
 (6)ConstructionNothing in this subsection shall be construed as requiring financial or other reimbursement to an employee from a large employer upon the employee’s termination, resignation, retirement, or other separation from employment for earned paid sick time that has not been used.
 (7)ReinstatementIf an employee is separated from employment with a large employer and, not later than 1 year after the date on which the employee is separated, is rehired by the same large employer—
 (A)the large employer shall reinstate the previously earned paid sick time of the employee; and
 (B)the employee shall be entitled to use the earned paid sick time and earn additional paid sick time at the recommencement of employment with the large employer.
 (8)ProhibitionA large employer may not require, as a condition of providing paid sick time under this subsection, that the employee involved search for or find a replacement employee to cover the hours during which the employee is using paid sick time.
				(d)Enforcement
 (1)In generalWith respect to a large employer that makes a purchase that violates subsection (a)— (A)the Commission may impose a civil penalty on the large employer in an amount that is equal to the amount paid by the large employer to make that purchase; and
 (B)an individual who is an executive officer of the large employer on the date on which that purchase is made may not serve as an executive officer of the large employer, any successor of the large employer, or any affiliate of the large employer—
 (i)if the purchase is the first instance in which the large employer has violated subsection (a), during the 1-year period beginning on the date on which that purchase is made; and
 (ii)if the purchase is not the first instance in which the large employer has violated subsection (a), at any time after the date on which that purchase is made.
 (2)RegulationsNot later than 90 days after the date of enactment of this Act, the Commission shall promulgate regulations that instruct national securities exchanges and large employers regarding how those entities shall comply with the requirements of this Act.
				3.Definitions
 In this Act: (1)AffiliateThe term affiliate means, with respect to a large employer—
 (A)any incorporated or unincorporated business association or trust that controls the large employer; (B)any incorporated or unincorporated business association or trust that is controlled by an entity described in subparagraph (A); and
 (C)any incorporated or unincorporated business association or trust that is controlled by the large employer.
 (2)ChildThe term child means a biological, foster, or adopted child, a stepchild, a child of a domestic partner, a legal ward, or a child of a person standing in loco parentis, who is—
 (A)younger than 18 years of age; or (B)not younger than 18 years of age and incapable of self-care because of a mental or physical disability.
 (3)CommissionThe term Commission means the Securities and Exchange Commission. (4)Committed relationshipThe term committed relationship—
 (A)means a relationship between 2 individuals, each of whom is not younger than 18 years of age, in which—
 (i)each individual is the sole domestic partner of the other individual; and
 (ii)both individuals share responsibility for a significant measure of each other’s common welfare; and
 (B)includes any relationship described in subparagraph (A) between 2 individuals, including individuals of the same sex, that is granted legal recognition by a State, or a political subdivision of a State, as a marriage or analogous relationship, including a civil union or domestic partnership.
 (5)Compensation ratioThe term compensation ratio means, with respect to a large employer in a fiscal year, the quotient obtained by dividing, for that fiscal year—
 (A)as submitted by the large employer under section 229.402(c) of title 17, Code of Federal Regulations, or any successor regulation, the greater of the compensation of—
 (i)the chief executive officer of the large employer; or (ii)the most highly compensated employee of the large employer; by
 (B)the median of all wages (not including any amount of cash tips received in the course of employment by an employee), paid to all employees of the large employer who are employed in the United States.
 (6)Dating violenceThe term dating violence has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)).
 (7)Domestic partnerThe term domestic partner means, with respect to an individual, another individual with whom the individual is in a committed relationship.
 (8)Domestic violenceThe term domestic violence— (A)has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)), except that the reference in that section to the term jurisdiction receiving grant monies shall be deemed to mean the jurisdiction in which the victim lives or the jurisdiction in which the employer involved is located; and
 (B)includes dating violence. (9)EmployeeThe term employee means—
 (A)any full-time or part-time employee; (B)any individual who is a full-time or part-time independent contractor (including any employee of that independent contractor) and provides services to an employer, unless—
 (i)the individual is free from control and direction in connection with the performance of the service, both under the contract for the performance of service and in fact;
 (ii)the service is performed outside the usual course of the business of the employer; and (iii)the individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in the service performed; and
 (C)any individual who is a full-time or part-time joint employee, provided that the employer possesses, reserves, or exercises sufficient direct or indirect control over the essential terms and conditions of employment of the employee.
 (10)Executive officerThe term executive officer, with respect to a large employer— (A)means any individual who participates, or has authority to participate (other than in the capacity of a director), in major policymaking functions of the large employer, without regard to whether—
 (i)the individual has an official title; or (ii)the individual receives a salary or other compensation; and
 (B)includes the chairman of the board of directors of the large employer, the president of the large employer, each vice president of the large employer, and the chief financial officer of the large employer, unless—
 (i)a resolution of the board of directors of the large employer or the bylaws of the large employer explicitly exclude that individual from participation (other than in the capacity of a director) in major policymaking functions of the large employer; and
 (ii)the individual does not participate in major policymaking functions of the large employer. (11)Large employer (A)In generalThe term large employer means, with respect to a fiscal year, an employer that—
 (i)employed an average of not fewer than 500 employees on business days during the preceding fiscal year; and
 (ii)is subject to part 229 of title 17, Code of Federal Regulations, or any successor regulations, for that fiscal year.
 (B)Rules for determining employer sizeFor purposes of this paragraph: (i)Application of aggregation rule for employersAll persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986 shall be treated as 1 employer.
 (ii)Employers not in existence in preceding yearIn the case of an employer that was not in existence throughout the preceding fiscal year, the determination of whether the employer is a large employer shall be based on the average number of employees that the employer is reasonably expected to employ on business days in the current fiscal year.
 (iii)PredecessorsAny reference in this paragraph to an employer shall include a reference to any predecessor of the employer.
 (12)National securities exchangeThe term national securities exchange means an exchange that is registered as a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f).
 (13)Paid sick timeThe term paid sick time means an increment of compensated leave that can be earned by an employee for use during an absence from employment for an absence resulting from—
 (A)a physical or mental illness, injury, or medical condition of the employee or a related person with respect to the employee;
 (B)obtaining professional medical diagnosis or care, or preventive medical care, for the employee or a related person with respect to the employee;
 (C)caring for— (i)a related person with respect to the employee, who has any of the conditions or needs for diagnosis or care described in subparagraph (A) or (B);
 (ii)a child, in a situation in which the employee is required to attend— (I)a school meeting; or
 (II)a meeting at a place where the child is receiving care necessitated by the health condition or disability of the child; or
 (iii)a related person with respect to the employee, who is otherwise in need of care; or (D)domestic violence, sexual assault, or stalking, if the time is to—
 (i)seek medical attention for the employee, or a related person with respect to the employee, to recover from physical or psychological injury or disability caused by domestic violence, sexual assault, or stalking;
 (ii)obtain or assist a related person with respect to the employee in obtaining services from a victim services organization;
 (iii)obtain or assist a related person with respect to the employee in obtaining psychological or other counseling;
 (iv)seek relocation; or (v)take legal action, including preparing for or participating in any civil or criminal legal proceeding relating to or resulting from domestic violence, sexual assault, or stalking.
 (14)ParentThe term parent means a biological, foster, or adoptive parent of an employee, a stepparent, parent-in-law, or parent of a domestic partner, of an employee, or a legal guardian or other person who stood in loco parentis to an employee when the employee was a child.
 (15)Related personThe term related person means, with respect to an employee— (A)a child of the employee;
 (B)a parent of the employee; (C)a spouse of the employee;
 (D)a domestic partner of the employee; or (E)any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship.
 (16)SecurityThe term security has the meaning given the term in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).
 (17)Sexual assault; stalkingThe terms sexual assault and stalking have the meanings given the terms in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)).
 (18)SpouseThe term spouse, with respect to an employee, has the meaning given the term by the marriage laws of the State in which the marriage was celebrated.
 (19)StateThe term State has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).
 (20)SuccessorThe term successor means, with respect to a person or other incorporated or unincorporated business association or trust (referred to in this paragraph as a covered person), any person, business association, or trust that acquires, through merger, acquisition, or other means, not less than 25 percent of the assets of that covered person.
 (21)Victim services organizationThe term victim services organization— (A)means a nonprofit, nongovernmental organization that—
 (i)provides assistance to a victim of domestic violence, sexual assault, or stalking; or
 (ii)advocates for a victim described in clause (i); and (B)includes—
 (i)a rape crisis center; (ii)an organization carrying out a domestic violence, sexual assault, or stalking prevention or treatment program;
 (iii)an organization operating a shelter or providing counseling services; and
 (iv)a legal services organization or other organization providing assistance through the legal process.
